Citation Nr: 1333526	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  11-20 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus, to include as secondary to service-connected residuals of left ankle fracture (bilateral foot condition).

2.  Entitlement to service connection for a mechanical low back strain, claimed as low back pain, to include as secondary to service-connected residuals of a left ankle fracture (back condition).

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of a left ankle fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1961 to July 1963.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not establish that his bilateral pes planus, which existed prior to service, permanently increased in severity during his military service. 

2.  The evidence does not establish that the Veteran's bilateral pes planus was aggravated by his service connected left ankle disability.

3.  The evidence does not establish the Veteran's current mechanical low back strain either began during or was otherwise caused by his military service; and it also fails to show that the back disability was either caused or aggravated by his service-connected left ankle condition.

4.  Evidence obtained since the time of the May 2008 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.

5.  The evidence does not establish the Veteran's current right knee disability either began during, or was otherwise caused by, his military service; and it also fails to show that the right knee disability was either caused or aggravated by his service-connected left ankle condition.


CONCLUSIONS OF LAW

1.  The Veteran's pre-existing bilateral pes planus was not aggravated by his military service.  38 U.S.C.A. §§  1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

2.  The criteria for service connection for mechanical low back strain have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§  3.303, 3.310 (2013).

3.  The May 2008 rating decision which denied entitlement to service connection for a right knee disability is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.204, 20.302 (2013).

4.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§  3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claim for service connection for a right knee condition was previously denied in a May 2008 rating decision for failure to establish a nexus to military service.  Although the Veteran initially filed a notice of disagreement and substantive appeal regarding this determination, in a December 2009 written statement his representative withdrew his appeal.  38 C.F.R. § 20.204.  This withdrawal of the appeal served to withdraw both the notice of disagreement and the substantive appeal.  38 C.F.R. § 20.204(c).  The Veteran neither filed a new notice of disagreement, nor submit new evidence within one year from the rating determination, and therefore the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103.  

In March 2010, the Veteran submitted a written statement indicating he had not intended to withdraw his appeal of the May 2008 rating decision.  However, as discussed the Veteran's representative submitted a written statement in December 2009 clearly stating the Veteran intended to withdraw his appeal for service connection for his right knee.  VA regulations specifically state that the Veteran's authorized representative may withdraw an appeal in writing.  38 C.F.R. § 20.204(a).  Accordingly the Veteran's claim was properly withdrawn by his appointed representative, and his March 2010 statement was correctly accepted as a claim to reopen his previously denied claim for service connection for a right knee condition.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that in the March 2011 rating decision the RO reopened the Veteran's claim for service connection for his right knee condition.  However, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board is whether new and material evidence has been presented to reopen the claim.

At the time of the May 2008 rating decision, the evidence of record included the Veteran's service treatment records, several written statements from the Veteran, VA treatment records from May 1999 through March 2008, and the report of the May 2008 VA examination.

In March 2010, the Veteran sought to reopen his previously denied claim.  Considerable additional evidence has been presented in conjunction with the claim to reopen.  Because the Board concludes that this new evidence is sufficient to reopen the Veteran's claim, only a limited amount of the new evidence will be discussed in this portion of the decision.

Most notably, in conjunction with his claim to reopen the Veteran submitted a March 2010 letter from his private physician, Dr. S.G.  This evidence was not previously submitted to the VA before the RO's May 2008 decision and is therefore "new."  The Board will now turn to a discussion of whether this new evidence is "material."  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decisionmakers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court explained this standard is intended to be a low threshold.  Id.

In the newly submitted letter the Veteran's private physician opined "it is completely plausible" that the Veteran's service-connected left ankle condition was a "causative factor" for his current right knee condition.  As such, this record at least raises the possibility that the Veteran's current right knee condition may be related to his service-connected left ankle condition.  This evidence is particularly relevant to the issue of reopening as evidence is presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

When presumed credible, this evidence suggests the Veteran's right knee condition may be service connected secondary to his left ankle condition.  The new evidence is therefore material in that is addresses a requirement of service connection, as well as the reason the Veteran's claim was previously denied, namely that his current condition was not related to his military service.  As such, the Veteran's claim is reopened.

Service Connection

The Veteran is seeking service connection for several conditions.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, listed under 38 C.F.R. § 3.309(a), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Walker v. Shinseki, F. 3d 1331 (Fed. Cir. 2013).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Alternatively, if the chronic disease was shown in service, with manifestations sufficient to identify the disease and sufficient observation to establish chronicity, then subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Finally, service connection may be granted on a secondary basis when a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

Bilateral Foot Condition

The Veteran is currently seeking service connection for his diagnosed bilateral pes planus, a foot condition, to include as secondary to his service-connected left ankle condition.  

Under VA regulations a Veteran is presumed to be in sound condition when he entered into military service, except for defects, injuries, or condition noted on the entrance examination.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304.  

Both the Veteran's pre-induction examination in April 1960 and his entrance examination in November 1961 noted the Veteran had "2º pes planus."  Accordingly, the Board finds this condition was noted on the Veteran's examination report at entrance to military service and was therefore pre-existing under 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).

As his foot condition pre-existed service, the Veteran cannot bring a claim for service connection for incurrence of a bilateral foot condition, but he may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  When 38 U.S.C.A. § 1153 applies, the burden falls on the Veteran to establish aggravation.  See Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).

The Board will now discuss whether the Veteran has met the burden of showing aggravation of his pre-existing pes planus during his military service.  For the following reasons, the Board concludes that he has not met such an evidentiary burden.

Service treatment records do not establish that the Veteran sought any treatment for, or made any other complaint of, foot pain during his military service.  In his July 1963 discharge report of medical history the Veteran reported experiencing "foot trouble" during service, but the medical officer found that his pes planus was "mild" in nature following the physical examination at separation.  

As a lay person the Veteran is competent to report what comes to him through his senses, including increased pain in his feet.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, in such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Here, the Veteran has on occasion reported that his arches dropped or worsened and that his foot pain increased during his military service, which would tend to suggest his pre-existing foot condition was permanently aggravated during his military service.  However, he has not provided any meaningful detail as to how they worsened.  Moreover, the Veteran has been noted on several occasions to have memory difficulties (October 2010 VA treatment record), and his private doctor even noted in May 2010 that the Veteran was a "very poor historian."  The Board raises this point not to impugn the Veteran's integrity or to question the sincerity of his accounts, but to shed light on the fact that the Veteran is attempting to relate changes in his foot which allegedly occurred more than three decades earlier and which is contradicted by the service treatment records.  The lack of detail and the Veteran's memory problems diminish the probative value of his statements and render them insufficient to establish actual worsening of his pes planus during service.

Further underscoring the conclusion that the Veteran's pes planus did not increase in severity is the contemporaneous medical evidence, which as noted also fails to describe any increase in severity during service.   Specifically, the Veteran's pes planus was found to be mild on his separation physical, which would be no worse than the second degree pes planus that was noted at enlistment.  The Veteran also did not seek any treatment for pes planus during service, despite seeking medical treatment for other lower extremity injuries.  

The Veteran is also not shown to have sought any treatment for his pes planus for several decades after service.  The earliest post-service treatment records relating to the Veteran's foot condition of record are from October 1999, more than three decades after separation.  At this time, the Veteran was diagnosed with flat foot in his left foot and fitted for an arch support.

Finally, in December 2011 the Veteran underwent a VA examination.  The examiner noted the Veteran had been diagnosed with pes planus in 1958, several years before he entered military service.  The examiner noted the Veteran reported marching and walking during military service in shoes that did not fit correctly, but otherwise did not incur any specific injury to his feet in military service.  The examiner noted the Veteran had marked deformity and marked pronation of his left foot, while both feet had decreased longitudinal arch height on weight-bearing.  Having reviewed the evidence of record, and examined the Veteran, the examiner opined that the Veteran's bilateral pes planus "clearly and unmistakably existed prior to service" and was "less likely than not aggravated beyond its natural progression by the duties he performed" during service.  The examiner explained the Veteran had bilateral pes planus "prior, during and after service" and the examiner was "unable to find evidence to support the claim of aggravation of pes planus in service."  As such, this report provides additional evidence against the conclusion that the Veteran's pre-existing pes planus increased in severity during service.

As noted, the evidence generated contemporaneously with the Veteran's service does not show any increase in severity of his pes planus, which the Board finds highly probative evidence to rebut the Veteran's contention voiced many years later that his pes planus worsened during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  The Veteran's feet were clearly examined at separation, but the medical officer found the pes planus to be mild.  The opinion by the medical professional also weighs against the Veteran's claim.

Therefore, the Board finds the evidence of record does not establish the Veteran's foot condition increased in severity during his military service and therefore the Veteran has not met his burden to establish worsening and the presumption of aggravation does not apply.  

It is true that the Veteran did mark "foot problems" on his medical history survey completed in conjunction with his separation physical, but this alone does not establish any worsening, as it merely indicates the presence of the disability, which is not in doubt as the condition was noted at enlistment.

As such, service connection is not warranted based on aggravation of the Veteran's pre-existing pes planus during service.  However, service connection may also be awarded if it is shown that the Veteran's pes planus was aggravated by his service connected left ankle disability.

In 2008 the Veteran sought treatment for bilateral foot pain on several occasions.  His pes planus was noted to be worse and he was given prosthetics and shoe inserts.  In September 2009 a VA physician noted the Veteran had "collapse of the arch" in his left foot which caused his left leg to be shorter than his right.  By May 2010 his left foot was noted to be "severely pronated."  In October of that year the Veteran was noted to have "marked flattening" of both feet.  Accordingly the medical evidence from 2008 through 2010 reflects the Veteran's bilateral pes planus condition worsened during that time until his condition became "marked" and "severe."  However this medical evidence does not include any opinion as to the cause of this worsening of his foot condition.

In March 2010, the Veteran's private physician, Dr. S.G., submitted a letter in which she opined that the Veteran's left ankle fracture during military service led to a "significant worsening" of his pes planus which over time caused "significant ankle rotational deformity."  This letter provides some evidence in support of the Veteran's claim.  However, the private physician did not provide any explanation as to how the Veteran's left ankle fracture lead to a worsening of his pes planus, which limits the probative value of her opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  It is also unclear whether the physician was aware of the Veteran's medical history, which is potentially relevant to understanding the type of ankle disability he had.  It is also noted that while the physician was general in her suggestion of worsening, the fact remains that she did not actually identify any particular time frame in which this alleged possible worsening occurred.

In September 2010, the Veteran was provided with a VA examination to evaluate the nature and severity of his foot condition.  The examiner noted that the Veteran's bilateral foot pains had begun began many years earlier, and estimated that the Veteran had "moderately severe" bilateral pes planus, which he observed was worse on his left side, and was treated with shoe inserts and a lift.  The examiner also observed that the Veteran's pes planus was noted before he entered military service, and then opined that "the fact that his pes planus deformity has progressed at this point in his life is more than likely a result of the natural progression of posterior tibial tendon dysfunction," which the examiner explained was the "leading cause" of pes planus.  The examiner opined that the Veteran's pes planus was not due to or aggravated by his service-connected left ankle fracture, providing probative evidence against the Veteran's claim.

This evidence is strengthened by the examiner's knowledge of the Veteran's medical history, including his treatment in service.  The examiner also provided a full rationale for his opinion, including providing an explanation for the most likely medical cause of the Veteran's worsening pes planus.  As such, this opinion is found to be the most probative evidence of record.

As discussed above, the record does include a brief letter from the Veteran's private physician opining his left ankle fracture resulted in a worsening of his bilateral foot condition.  However, the probative value of his letter is limited as the private physician did not provide a rationale for her opinion.  Accordingly the Board finds that the well-reasoned negative nexus opinion by the VA examiner outweighs the limited probative value of the private physician's letter.  

Finally, to the extent the Veteran believes that his service connected ankle disability aggravated his pes planus, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   

Therefore, the Board concludes that the evidence of record does not establish that the Veteran's pes planus was aggravated beyond its normal progression by his service connected left ankle disability.  As such, the Veteran's claim for service connection is denied.

Back

The Veteran is also claiming service connection for his currently diagnosed back condition, to include as secondary to his service-connected ankle condition or bilateral foot condition.  However, as discussed above the Board has determined the Veteran's bilateral foot condition is not service connected.  Therefore, the Veteran's current back condition cannot be service connected on a secondary basis to a foot condition which is not service connected.  Accordingly, the Board will only discuss secondary service connection with regard to the Veteran's service-connected left ankle condition.

At his October 2011 hearing before the RO, the Veteran asserted that his currently diagnosed back condition was due to his duties during military service, including manually pushing very heavy outriggers as a crane operator.  The Board does not doubt that the Veteran's duties during military service included demanding physical labor.  However, as will be discussed, the Board finds the evidence does not establish the Veteran's currently diagnosed back condition began during or was otherwise due to his military service.

Service treatment records were reviewed, but do not establish the Veteran sought any treatment for, or otherwise complained of any back condition during his military service.  In fact, his spine was noted to be in normal condition at both his November 1961 entrance examination and his July 1963 separation physical.  Therefore, the Board finds the evidence does not establish the Veteran developed a back condition during his military service.

In October 1996 the Veteran sought treatment for pain in his "left flank area" after he bent over three weeks earlier in his garden and felt something "pop."  The physician noted the Veteran was tender on the left side of his back in the muscles and opined his pain problem was "a muscle thing." 

In June 1997, the Veteran sought treatment for low back pain he had experienced since he got "punched and kicked" in his back approximately two weeks earlier.  A CT scan the following month revealed "moderately severe facet joint arthropathy bilaterally at L-4, L-5, S-1" but no spinal stenosis or evidence of a herniated lumbar disc.  Although this record reveals the Veteran experienced back pain, this record attributes this episode of back pain to his being involved in a fight which was unrelated to his military service.

In December 1998 the Veteran complained of back pain for one year.  MRI revealed "mild broad disk bulges at L3-L4 and L4-L5" and "degenerative changes involving the disk spaces throughout the lumbar spine."

In April 1999, the Veteran reported experiencing low back pain for the "past several years."  An x-ray from November of that year revealed "mild, very minimal narrowing of L5/S1 disc innerspace" and "early degenerative arthritic changes throughout the lumbar spine."  The physician opined that the Veteran had a "chronic low back strain."  In March 2001 the Veteran sought treatment for a flare-up of lower back pain which was triggered when he bent over a car fender to do repairs.  

Thus, while the Veteran sought medical treatment on several occasions for his back pain throughout the late 1990s and early 2000s, on each of these occasions a recent precipitating factor (that is a factor occurring multiple decades after service) was noted as the source of his pain, such as involvement in a physical fight or bending over.  None of these medical records suggest the Veteran's back pain was due to his military service.  Instead, by attributing his back pain to recent post-service events these records provide evidence against the Veteran's claim.

In March 2010, the Veteran's private physician, Dr. S.G., wrote a letter opining the Veteran's bilateral foot condition lead to an unbalanced gait which "in turn cause[d] some low back pain."  Therefore, this letter suggested that the Veteran's current back pain might be related to his bilateral foot condition which, as discussed above, is not service-connected.  Accordingly, this letter provides additional evidence against the Veteran's claim.

In September 2010 the Veteran was provided with a VA examination.  The examiner noted the Veteran had an injury to his back in the late 1990s due to an 'altercation.'  The Veteran reported experiencing pain, stiffness, and weakness in his back on a daily basis.  The examiner diagnosed the Veteran with musculoligamentous strain in his lower back.  The examiner then opined "it would be pure speculation to attribute very mild degenerative lumbar spine to a left ankle fracture, which occurred in 1962.  It is my opinion that the patient's current musculoligamentous strain of his lower back is less than likely as a result of or related to his current service-connected left ankle fracture.  There is no basis for aggravation on this."  Accordingly, the Board finds this report provides evidence that the Veteran's current back condition was not secondary to or aggravated by his service-connected left ankle fracture.

In December 2011 the Veteran was provided with an additional VA examination to evaluate the nature and severity of his back condition.  The examiner noted the Veteran had degenerative arthritis of his lumbar spine.  However the examiner opined that "after review of the medical record and examination of the [V]eteran, it is my opinion that the [V]eteran's mechanical low back strain was less likely as not incurred in or caused by the requirements of his duties as a crane operator that occurred throughout his service."  The examiner explained the Veteran was unable to recall any significant injury to his back during his military service and his service treatment records were negative for any back problems.  Accordingly, this report provides evidence the Veteran's current back condition was not due to his duties during military service.

At the Veteran's December 2011 examination, he was diagnosed with degenerative arthritis of the lumbar spine, which is a "chronic disease" listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
However, as noted, the evidence of record does not show that the Veteran's back disability was diagnosed during service, as no back injury is noted in the service treatment records, and the Veteran's back was found to be normal at his separation physical.  There is also no showing that a chronic back disability began within a year of separation, as no record of any post-service back treatment appears for a number of years after service.  

Finally, there is no indication of continuity of symptomatology.  The Veteran did suggest at his RO hearing that he initially injured his back in service.  However, the evidence of record does not suggest that this led to a continuous chronic disability from that time until present.  As noted, the Veteran's separation physical did not note any back disability, and the Veteran did not report any back disability on his medical history survey at separation.  This would generally serve to cut off any continuity; a conclusion which is supported by the fact that the Veteran did not seek any back treatment for a number of years after separation.  This conclusion is further underscored by the fact that even once the Veteran started receiving back treatment, it was often related to precipitating factors that occurred in close proximity to the treatment that was sought.  As such, service connection is not warranted on a presumptive basis.

Nevertheless, the Veteran can also establish service connection by showing that his back disability is the result of either service or a service connected disability though competent and credible medical and lay evidence.  However, as discussed above, the multiple medical opinions of record which address the Veteran's back disability both fail to link it to his time in service, and the Veteran is not competent to provide a medically complex opinion such as an opinion on the etiology of an disability such as a back disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 
 
With regard to the possibility that the Veteran's ankle disability caused or aggravated his back disability, the VA examiner opined that the back disability was not aggravated by his left ankle disability.  This opinion is uncontradicted and based on a complete understanding of the Veteran's medical history.  It is therefore entitled to great weight.

In summary, the Board finds the evidence does not establish the Veteran's currently diagnosed back condition is connected to his military service on a direct or secondary basis.  The evidence does not establish his back condition began during, or was otherwise caused by, his military service.  The medical evidence also does not establish his back condition is due to his service-connected left ankle condition.  Finally, although the record includes some suggestion the Veteran's current back condition may be due to his bilateral foot condition, the Board has determined that the Veteran's bilateral foot condition is not connected to his military service and his back condition cannot be service connected secondary to a non-service connected condition.  Therefore the evidence does not establish the Veteran's back condition is due to his military service and his claim for service connection is denied.


Right Knee

As noted, above, the Veteran's previously denied claim for service connection for a right knee condition was reopened by the Board.  The Board will now turn to a discussion of entitlement to service connection for the Veteran's right knee condition.  Service treatment records were reviewed, but do not establish that the Veteran sought any treatment for, or otherwise complained of, any right knee condition during his military service.  Instead, his lower extremities were noted to be normal at his July 1963 separation physical and the Veteran was rated L-1 on the PULHES physical profile suggesting further that he was not experiencing any lower extremity problems at that time.  Accordingly, the Board finds the Veteran did not develop a right knee condition during his military service.

However, throughout the period on appeal the Veteran has consistently related his current right knee condition to his service-connected left ankle condition.  For example in his May 2009 written substantive appeal the Veteran stated "my knee is a result of my ankle injury."  As discussed above, secondary service connection may be granted for a disability which is proximately due to a service-connected disorder.  38 C.F.R. § 3.310(a). 

The Board notes at times the Veteran also suggested his right knee condition was service connected secondary to his bilateral foot condition.  However, as discussed above the Veteran's bilateral foot condition is not related to his military service.  As his right knee condition cannot be service connected secondary to a non-service connected condition, the Board will not further discuss this theory of entitlement.

The earliest post-service treatment records relating to a right knee condition included in the record are from May 1997.  At that time the Veteran sought treatment after being involved in a fight.  He reported that during the fight he was kicked in the right lower leg and the physician noted a bruise on the Veteran's lower right calf.

In December 1998 an MRI revealed early degenerative changes involving the right knee.  The Veteran reported experiencing right knee pain for approximately one year, or since 1997, more than thirty years after his separation from military service, providing evidence against his claim.

In May 1999 the Veteran was seen at a VA facility complaining of pain due to an old injury in his right knee.  Examination revealed good range of motion and x-rays showed "possible loose body in the anterior compartment."  The Veteran reported he had experienced pain in his right knee for "several years."

In October 1999 the Veteran reported having been in a fight with a neighbor two years earlier when he was kicked in the right knee.  During this fight he reportedly broke a blood vessel in his right lower leg and had experienced problems with right knee pain ever since that time.  

The Board notes in this report the Veteran attributed his right knee pain to his post-service fight with his neighbor.  Although as discussed the Veteran now attributes his pain to his military service, these recent statements were made for compensation purposes.  Conversely, the Veteran's October 1999 statement, attributing his right knee pain to a fist fight, were made during the course of medical treatment.  The Court of Appeals for Veterans Claims (Court) has held the Board may properly assign more probative value to the Veteran's lay statements made during the course of medical treatment than subsequent statements made for compensation purposes.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  Accordingly, the Board finds this medical record provides highly probative evidence against the Veteran's claim.

In November 2006 an MRI was taken of the Veteran's right knee which revealed "abnormal signal within the anterior horn of the medial meniscus."  The reviewing physician opined these results "may represent tear."

In January 2009, the Veteran was seen by his private physician, Dr. S.G.  The physician noted the Veteran broke his left ankle in service and for a long time he "walked funny."  Dr. S.G. noted the Veteran now had degenerative meniscus tear and arthritis in the right knee out of proportion to the left based on an MRI.  The physician noted the Veteran related his current right knee condition to his military service "which is not unheard of" and she indicated she would submit a letter to the VA.

That same month Dr. S.G. submitted a letter to the VA.  She stated that an MRI revealed the Veteran had right knee meniscus tear and arthritis.  The physician stated the Veteran asserted his current knee condition was due to the disproportionate amount of stress placed on his right knee while healing from his broken left ankle during military service.  The physician stated "all of this is completely plausible.  Clearly he has a right knee with some degenerative change out of proportion to the left, and clearly this type of activity could be the precipitating factor."

In April 2009 an additional private physician, Dr. R.M., wrote a letter to the VA.  This physician stated the Veteran had been treated for the "last several years" for right knee pain.  The physician wrote a 2006 MRI showed probable small meniscal tear as well as degenerative changes.  The physician noted the Veteran had a fractured left ankle during his military service "so there is some question whether his knee changes may be due to his previous injury."  The physician opined "I cannot state that there is enough medical evidence to support that although I would suppose that it is possible that more pressure on the right knee when he had the fracture left ankle may have caused some degenerative changes."  This physician submitted an addition similar letter in March 2010 stating it was "completely plausible" that the Veteran's left ankle condition was "the causative factor, or at least a significant contributing factor" for his current right knee condition.

The Board finds both these private records and letters provide some suggestion that the Veteran's right knee condition could possibly be related to his service-connected left ankle condition.  However, neither physician opined that in this case the Veteran's current right knee condition was at least as likely as not (50 percent or greater) due to his left ankle condition.  Instead the physicians merely stated such a connection 'was not unheard of' or was 'possible.'  The Board finds these statements are equivocal or speculative and therefore are not sufficient to establish the Veteran's current right knee condition is as likely as not related to his service-connected left ankle condition.  See Morris v. West, 13 Vet. App. 94, 97 (1999) (finding diagnosis that Veteran was "possibly" suffering from a disability was deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding favorable evidence which does little more than suggest possibility of causation is insufficient to establish service connection).  

It is also noted that Dr. S.G. did not give any indication that she was familiar with the Veteran's medical history, beyond what he had told her.  However, as discussed above, the Veteran has been noted on several occasions to be a poor historian, and at the time of her opinion, Dr. S.G. had only been treating the Veteran for approximately 10 years, meaning that she did not know him for many years after he separated from service.  What this means is that she had no objective information as to the type of ankle injury the Veteran had in service, or how it healed.  This is the type of information that might be potentially relevant to rendering a medically informed opinion in this case, and it was available to the VA examiners who provided opinions in this case.

In October 2010, the Veteran was provided with a VA examination to evaluate his current right knee condition and any relation to his service-connected left ankle condition.  The examiner noted service treatment records reflect the Veteran experienced a left ankle fracture during his military service which healed well and he now complained of daily pain in his right knee.  The examiner reviewed the Veteran's claims file, including the report of the 2006 MRI.  The examiner opined the Veteran had "mild degenerative joint changes" in his right knee.  The examiner opined "it is less than likely that the patient's right knee mild degenerative joint disease is secondary to the left ankle fracture."  The examiner explained the Veteran's left ankle was now "very well maintained."  Additionally, the examiner noted that in x-rays Veteran did not have more significant degenerative changes on his right knee than on the left as would have been expected if the right knee condition was due to increased weight bearing.  The Board finds the examiner's report was clearly stated and the examiner explained his rationale.  Accordingly this report provides probative evidence against the Veteran's claim his right knee condition was due to his service-connected left ankle condition.

In December 2011, the Veteran was provided with another VA examination regarding his right knee condition.  The examiner indicated the Veteran was diagnosed with degenerative arthritis of the right knee, although the date of diagnosis was "unsure."  The examiner reviewed the Veteran's claims file, including the Veteran's contentions during his October 2011 DRO hearing that his current right knee condition was due to his physically demanding duties during military service.  The examiner opined the Veteran's right knee condition was "less likely as not incurred in or caused by the requirements of his duties as a crane operator that occurred throughout his service."  The examiner explained the Veteran was unable to recall any significant injury to his knee during service and service treatment records were negative for any knee problems.  The Board finds the examiner's report was clearly stated and the examiner explained his rationale.  Accordingly this report provides additional probative evidence against the Veteran's claim for service connection on a direct basis.

At the Veteran's December 2011 examination, he was diagnosed with degenerative arthritis of the right knee, which is a "chronic disease" listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
However, as noted, the evidence of record does not show that the Veteran's right knee disability was diagnosed during service, as no knee injury is noted in the service treatment records, and the Veteran's lower extremities were found to be normal at his separation physical.  There is also no showing that a chronic right knee disability began within a year of separation, as no record of any post-service knee treatment appears for a number of years after service.  

Finally, there is no indication of continuity of symptomatology.  As noted, the Veteran's separation physical did not note any knee disability, and the Veteran specifically denied any knee problems on his medical history survey at separation.  This would generally serve to cut off any continuity; a conclusion which is supported by the fact that the Veteran did not seek any right knee treatment for a number of years after separation.  This conclusion is further underscored by the fact that even once the Veteran started receiving right knee treatment, it was often related to precipitating factors that occurred in close proximity to the treatment that was sought.  As such, service connection is not warranted on a presumptive basis.

Additionally, the most probative and unequivocal medical opinions described above, namely those of the VA examiners, found that the Veteran's right knee disability was not the result of his military service either directly or as secondarily to his left ankle disability. 

Based on all of the foregoing the Board finds the evidence does not establish the Veteran's current right knee condition is due to his military service.  The evidence does not establish his right knee condition began during or was otherwise due to his military service, and therefore does not establish service connection on a direct basis.  Additionally, the probative medical evidence does not establish his right knee disability is due to his service-connected left knee condition.  As discussed the private records stating such a connection 'may be possible' are too speculative to establish service connection and the probative medical reports of record opine the Veteran's current right knee condition is not due to his left ankle condition.  Therefore, the Board finds the evidence does not establish the Veteran's current right knee condition is due to his military service on a secondary basis.  As such, the Veteran's claim for service connection is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In the present case, all required notice was provided by a letter dated in September 2010, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Finally this letter provided the required Kent notice regarding the Veteran's claim for service connection for his right knee condition.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  To the extent that the Veteran argued at his RO hearing that the VA examiner did not fully examine him, the fact remains that no information has been advanced to suggest that the examiner was in any way not qualified to perform the examination, or that he did not have any information necessary to render a fully informed opinion.  Additionally, the Veteran was provided with additional VA examinations subsequent to the examinations he complained about.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for bilateral pes planus, to include as secondary to service-connected residuals of left ankle fracture, is denied.

Service connection for a mechanical low back strain, claimed as low back pain, to include as secondary to service-connected residuals of a left ankle fracture, is denied.

New and material evidence has been received and the Veteran's previously denied claim of entitlement to service connection for a right knee disability is reopened.

Service connection for a right knee disability, to include as secondary to service-connected residuals of a left ankle fracture, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


